Pee CuhiAM.
We granted certification to review the judgment of the Appellate Division reversing the judgment of the *513County Court and adjudging that Workmen’s Compensation benefits be paid to the employee.
The issue is wholly factual and ultimately turned upon conflicting medical testimony. After considering all of the circumstances we are not persuaded that we should disturb the judgment of the Appellate Division and it accordingly is affirmed.
For affirmance — Chief Justice WeiNTRAub, and Justices Jaoobs, FkaNcis, Proctok and SohettiNo — 5.
For reversal — Justices Haul and HaNEMAN — 2.